Filed 05/07/19                                     Case 18-27921                                           Doc 37



                                      UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF CALIFORNIA


           In re                                         )   Case No. 18-27921 - C - 7
           Lynn M. Arnold,                               )   Docket Control No. APN-1
                                     Debtor.             )   Document No. 28
                                                         )   Date: 05/01/2019
                                                         )   Time: 10:00 AM
                                                         )   DEPT: C



                                                        Order
           Findings of fact and conclusions of law having been stated orally on
           the record and good cause appearing.
                IT IS ORDERED that the motion is granted as to the interest of
           the trustee, and denied as moot as to the interest of the debtor,
           with respect to the property described in the motion, commonly known
           as: 838 W. Elm Street, Stockton, CA. Resolved without oral argument.


                   May 07, 2019




           [28] - Motion for Relief from Automatic Stay [APN-1] Filed by Creditor Wells Fargo Bank, N.A.
           (Fee Paid $181) (eFilingID: 6462232) (pdes)
